Title: What would actually happen in this case where you can supposedly get away with murder in a small area of Yellowstone?
Question:
Answer #1: Any time that you hear someone talking about "one weird trick" that will let you get away with a crime, you can rest assured that it's going to be bunk.

Here's what happens in cases like this, where things are unclear: when challenged, the courts figure it out.  Someone will have jurisdiction(maybe several someones) and those parties can charge the defendant.